Citation Nr: 0300353	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  99-16 871	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for defective hearing.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from March 1966 
to March 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.  The appellant 
currently resides within the jurisdiction of the New York, 
New York VARO.    

By a December 2000 action, the Board remanded this case 
for additional development.   


FINDINGS OF FACT

1.  The appellant does not have a current hearing 
disability in his right ear for VA compensation purposes.  

2.  The appellant's current hearing loss in his left ear 
is not attributable to his period of active military 
service.  


CONCLUSION OF LAW

The appellant does not have defective hearing that is the 
result of disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated by service.  38 U.S.C.A. § 
1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  When 
certain chronic disease, such as sensorineural hearing 
loss, is shown in service, or to a compensable degree 
within a year of the claimant's separation from service, a 
grant of service connection is warranted.  38 U.S.C.A. §§ 
1110, 1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303(b), 3.307, 3.309 (2002).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
first diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  Id. 

For purposes of a hearing loss claim, impaired hearing 
will be considered a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal audiometric testing limits at 
separation from service.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  The Court explained that when 
audiometric test results do not meet the regularity 
requirements for establishing a "disability" at the time 
of the veteran's separation, the veteran may nevertheless 
establish service connection for a current hearing 
disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.

In the instant case, the appellant's service medical 
records are negative for any complaints or findings of 
defective hearing.  The records show that in January 1966, 
the appellant underwent a pre-entry examination.  At that 
time, audiometric testing showed puretone thresholds 
(converted from ASA to ISO) of 20, 5, 5, 5, and 10 
decibels in the right ear, and 20, 5, 15, 15, and 35 
decibels in the left ear at 500, 1,000, 2,000, 3,000 and 
4,000 Hertz (Hz), respectively.  (ASA values have been 
converted to ISO Standards to facilitate data comparison.)  
No disease or defects of the ears were noted.  On 
separation examination in January 1968, audiometric 
testing showed puretone thresholds of 10, 5, 5, and 5 
decibels in the right ear, and 5, 5, 10, and 30 decibels 
in the left ear at 500, 1,000, 2,000, and 4,000 Hz, 
respectively.  No diseases or defects of the ears were 
noted.  

In February 2000, the appellant testified, via a video 
conference, before the undersigned Board member.  At that 
time, the appellant testified that during service, he 
suffered an acoustic trauma when a tire he was filing with 
air blew up and there was a loud and "violent explosion."  
(Transcript (T.) at page (pg.) 3).  According to the 
appellant, following the explosion, he had ringing in his 
ears for a "day or so."  (T. at pg. 4).  The appellant 
stated that upon his separation examination, he was told 
by "medical personnel" that he had hearing loss.  (T. at 
pg. 2).  He indicated that following his discharge, he 
worked in construction, but that he was not exposed to any 
loud noises.  (T. at pg. 3).  According to the appellant, 
since the in-service acoustic trauma, he has suffered from 
hearing problems.  (T. at pg. 6).  

In November 1998, the appellant submitted a private 
medical report, dated in October 1998.  The report 
contained an uninterpreted graphical representation of 
auditory threshold testing results.   

In June 2000, the RO received outpatient medical treatment 
records from the VA Medical Center (VAMC) in Clarksburg, 
West Virginia, from February 1998 to December 1999, and 
clinical medical records from the Barboursville Veterans 
Home, dated in May 2000.  The records are negative for any 
complaints or findings of defective hearing.  

In July 2001, the RO received private medical records from 
the Village Medical Center, from January to February 2001, 
and clinical medical records from the Barboursville 
Veterans Home, from April to July 2001.  The Village 
Medical Center records show that in January 2001, the 
appellant stated that he had decreased hearing in his left 
ear which was due to his "Army days."  The Barboursville 
clinical records are negative for any complaints or 
findings of defective hearing.  

Pursuant to the Board's December 2000 remand decision, the 
appellant was afforded a VA audiology examination in May 
2002.  At that time, the appellant stated that during 
service, he fueled helicopters and was exposed to loud 
engine noises.  He reported that following his separation 
from the military, he worked as a construction worker and 
was exposed to occasional noise.  The appellant indicated 
that at present, he had decreased hearing in his left ear.  
The examiner noted that upon a review of the appellant's 
claims file, the appellant's March 1966 entrance 
examination showed that his hearing was within normal 
limits for the right ear, from 500 Hertz through 6,000 
Hertz, with a mildly depressed threshold at 4,000 Hertz 
for the left ear.  According to the examiner, at the 
appellant's 1968 separation examination, hearing in his 
right ear was within normal limits from 500 Hertz through 
6,000 Hertz, with a mildly depressed threshold at 4,000 
Hertz for the left ear.  The examiner further noted that a 
private audiogram, completed in October 1998, revealed a 
mild to moderate high frequency hearing loss in the 
appellant's right ear, with a mild to moderately severe 
high frequency hearing loss in his left ear.  

The VA examination revealed that the appellant had pure 
tone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows:  25, 
20, 20, 30, and 35 decibels, respectively, with a pure 
tone average of 26 decibels.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold 
levels of 20, 15, 35, 50, and 50 decibels, with a pure 
tone average of 38 decibels.  Speech discrimination 
percentages were 98 percent in his right ear and 92 
percent in his left ear.  The examiner interpreted the 
results as showing a mild high frequency sensorineural 
hearing loss in the right ear, and a moderate rising to 
mild high frequency sensorineural hearing loss in the left 
ear.  The examiner stated that given the fact that the 
appellant's entrance hearing screening and separation 
hearing screening yielded the same results, it was not 
likely that the appellant's current hearing loss was the 
result of his military service.  

In May 2002, the appellant underwent a VA ear examination.  
At that time, the eternal/otoscopic examination showed 
that the appellant's auricle, external canal, tympanic 
membrane, tympanum, and mastoids were all normal.  The 
examiner noted that there was no active ear disease and 
that there were no infections.  

Based upon a review of the evidence, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for defective hearing.  The Board notes 
that in regard to the appellant's allegations that he has 
right ear hearing loss, the medical evidence of record 
demonstrates that he does not currently have right ear 
hearing loss for VA compensation purposes.  The appellant 
does not have an auditory threshold of 40 or greater in 
any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 
Hertz in his right ear; nor are his auditory thresholds 
for at least three of the frequencies 500, 1,000, 2,000, 
3,000, or 4,000 Hertz 26 decibels or greater in his right 
ear.  In addition, the appellant's speech recognition 
score using the Maryland CNC Test is not less than 94 
percent for his right ear.  38 C.F.R. § 3.385.  As such, 
the appellant does not currently have hearing loss in his 
right ear for VA compensation purposes.  

In regard to the appellant's allegations of left ear 
hearing loss, the Board acknowledges that the appellant 
has presented evidence of a current left ear hearing loss 
that is considered a disability for VA purposes.  See 38 
C.F.R. § 3.385.  At the appellant's May 2002 VA 
examination, the appellant's auditory thresholds for his 
left ear at 2,000, 3,000, and 4,000 Hertz were greater 
than 26 decibels, and his speech recognition score using 
the Maryland CNC Test was less than 94 percent in his left 
ear.  Nevertheless, although the appellant has presented 
evidence of a current left ear hearing loss that is 
considered a disability for VA purposes, the Board notes 
that at the appellant's May 2002 VA examination, the 
examiner stated that given the fact that the appellant's 
entrance hearing screening and separation hearing 
screening yielded the same results, it was not likely that 
the appellant's current hearing loss was the result of his 
military service.  This is the only evidence directly 
addressing the question of whether hearing loss could be 
attributed to military service and, among other things, 
makes it clear that hearing loss extant prior to service 
did not undergo any worsening during service.  Indeed, the 
puretone thresholds for the tested frequencies showed no 
diminution in hearing acuity at separation compared to 
what was shown at entry.  Therefore, in light of the 
above, the Board finds that the appellant's hearing loss 
in his left ear did not worsen during service and is not 
otherwise attributable to his military service.  

The Board has considered the appellant's statements 
regarding his right ear hearing loss, but notes that, 
while the appellant is competent to provide information 
regarding the symptoms he currently experiences and has 
experienced since military service, he has not been shown 
competent to provide a medical diagnosis regarding a 
current disability.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As previously stated, the appellant does not 
currently have hearing loss in his right ear for VA 
compensation purposes.  In addition, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses 
medical expertise, nor is it contended otherwise.  
Therefore, his opinion that his left ear hearing loss is 
related to service is not competent evidence. 

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim, the benefit-of-the-doubt rule is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, in light of the above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for defective 
hearing.    

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), which became 
effective during the pendency of this appeal.  It is the 
Board's conclusion that the new law does not preclude the 
Board from proceeding to an adjudication of the claims 
addressed above.  The Board finds that further action by 
the RO in accordance with the VCAA is not necessary in 
this case. This is so because the requirements of the law 
have been satisfied.  In this regard, the Board notes that 
there is no indication that there is additional evidence 
that has not been obtained and that would be pertinent to 
the present claim.  The evidence of record includes the 
appellant's service medical records, outpatient medical 
treatment records from the Clarksburg VAMC, from February 
1998 to December 1999, a private medical report, dated in 
October 1998, clinical medical records from the 
Barboursville Veterans Home, dated in May 2000, and from 
April to July 2001, private medical records from the 
Village Medical Center, from January to February 2001, a 
VA audiology examination, dated in May 2002, and a VA ear 
examination, dated in May 2002.  In addition, the 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claim, including 
at a February 2000 video conference hearing before the 
undersigned Board member.  Moreover, in the Board's 
December 2000 remand decision, and in a May 2001 letter 
from the RO to the appellant, the appellant was informed 
of the enactment of the VCAA and its content.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case, the supplemental statements of the 
case, and in the letters sent to the appellant from the RO 
during the course of the appeal have informed him of the 
pertinent law and regulations, and information and 
evidence that would be needed to substantiate his claim.  
See 38 U.S.C.A. § 5103 (West Supp. 2002).  Additionally, 
these documents have indicated to the appellant what would 
be required of him, and what evidentiary development VA 
undertook on his behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

With respect to VA's duty to assist the appellant, as 
noted above, pertinent medical records from all relevant 
sources identified by the appellant were obtained by the 
RO.  The record also reflects that in a December 2000 
decision, the Board remanded this case.  As per the 
Board's December 2000 decision, the appellant underwent a 
VA audiology examination and a VA ear examination, both 
conducted in May 2002.  In sum, the facts relevant to this 
appeal have been properly developed and there is no 
further action to be undertaken to comply with the 
provisions of the VCAA or the implementing regulations.



ORDER

Service connection for defective hearing is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

